BUFFINGTON, District Judge.
This is an application for a preliminary injunction sur claims 1 and .2 of patent No. 415,720, of November 26, 1889, for a lantern holder, issued to Walter A. Lattimore. The first claim of the patent was held valid by the Circuit Court for the Southern District of Iowa in the case of Lattimore v. Hardsocg. See case in 121 Fed. 986, 58 C. C. A. 327, for a report of one feature of the cause. The only question before us is that of infringement. This, to our minds, is clear as to the first claim. We find all the elements thereof present in the infringing device. The respondents have added some possibly improved additional elements, but their device clearly embodies each member of claim 1, and they co-operate in substantially the same way to accomplish the same result. As claim 2 has never been adjudged valid, and as the prayer for present relief is sufficiently answered by an injunction on claim 1, we will express at the present time no opinion as to claim 2.
Let an injunction order sur claim 1 be drawn.